Citation Nr: 1123904	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  11-02 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as a broken growth plate at C4-C5.

2.  Entitlement to service connection for a bilateral shoulder disorder.


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to February 1989.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).
FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a finding that the Veteran's cervical spine disorder is due to any incident or event in military service, and arthritis was not  manifested during service or within one year after separation from service.

2.  The competent and probative evidence preponderates against a finding that the Veteran's bilateral shoulder disorder is due to any incident or event in military service, and arthritis was not manifested during service or within one year after separation from service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).   

2.  A bilateral shoulder disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In September 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the September 2008 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the February 2009 rating decision and October 2010 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and private treatment records.  In addition, he was afforded a VA examination with regard to his neck claim in January 2009.  

The Board finds that a VA examination or opinion is not necessary to fulfill VA's duty to assist with regard to the shoulder claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of a shoulder disorder either during service or for nearly 20 years following the Veteran's separation from active service.  Moreover, there are no competent medical opinions suggesting a relationship between his current shoulder problems and active service, and no other medical evidence of record suggests a causal relationship between the current shoulder disorders and active service.  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Cervical Spine

First, the Veteran contends that he suffered a broken growth plate between his fourth and fifth cervical vertebrae during active service.  Specifically, in his October 2008 Statement in Support of Claim, he stated that during spring football training in 1988, while at the U.S. Air Force Academy, he injured his cervical spine in the weight room.  He said he was taken to the hospital where X-rays confirmed the broken growth plate.  He was told he lost his pilot qualification because of the injury, and was placed on 12 weeks of bed rest.  Since then, he has experienced neck aches, discomfort, and inflexibility.  

His STRs show that in May 1988, he complained of a sore neck secondary to lifting weights.  He was doing shrugs and felt a pull in the area of C7.  A week later, his neck had stiffened to the point that it was difficult for him to move it.  On physical examination, there was no point tenderness or neural or strength deficits.  It was noted that an X-ray showed a fracture of C4-C5.  However, the actual X-ray report states that no significant pathology was identified.  The doctor diagnosed a fracture of the C4-C5 spinous process, ordered a cervical collar, and referred the Veteran for an orthopedic consultation.  

The orthopedist noted tenderness over C5 and a negative neurological examination.  He assessed a neck sprain and ordered physical therapy.  The Veteran had at least one physical therapy appointment in June, and was instructed as to cervical stretching exercises.  

When seen in July 1988, the Veteran denied neck pain.  After reviewing the medical records, the doctor assessed a resolved neck sprain and removed any restrictions.  There is no further documentation of neck problems during active service.  

Following separation from service, in June 1999, the Veteran checked a box on a patient information form at Dr. K.C.M.'s office indicating he had previously suffered neck pain.  Notably, he did not check the box indicating current neck pain.  In any case, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is no indication that Dr. K.C.M., a chiropractor, rendered treatment for the neck.

In April 2008, at a physical therapy visit for shoulder problems, the Veteran stated that his neck had been sore for a day or two, and that it caused difficulties in performing his shoulder exercises.  Stretches and exercises were performed and the therapist indicated good progress in treating the neck pain.  

The Veteran was afforded a VA examination in January 2009.  The examiner reviewed the claims file and noted the in-service neck injury.  In addition, he stated that if the Veteran had a growth plate fracture, it would have had to occur prior to puberty, and if that was the case, then it existed prior to service.  Review of the STRs showed a resolved cervical strain, and the examiner noted that he had been cleared by orthopedics for SERE training, which is a very rigorous survival training.  Currently, the Veteran reported tightness in his neck.  He had not sought any treatment for the neck since active service.  He also had numbness and tingling in both arms and hands which woke him up at night.  On examination, deep tendon reflexes were trace at the biceps, triceps, and brachioradialis bilaterally.  Motor function was 5 out of 5 in all muscle groups.  There was no increased tone or clonus.  He had a negative Homan's test.  He did have a positive Phalen's test, and a positive Tinel sign at both wrists and the right elbow.  Forward flexion was to 65 degrees.  Extension was to 30 degrees.  There was no pain, fatigue, or incoordination with repetitive motion.  He had some stiffness turning to the right, and mild impingement in the right shoulder.  X-rays of the cervical spine showed minimal degenerative changes at the mid and lower part of the cervical spine.  There was no significant narrowing or neuroforamen narrowing on either side.  The examiner concluded that the degenerative changes in the cervical spine were more age-related than due to any injury.  Indeed, service records did not show any injury to the neck, but rather a mild muscular strain.  There was no indication on the 
X-rays that he ever had a broken growth plate at C4-C5.  The orthopedic evaluation from May 1988 showed a bifid spinous process at C4 and C5, which is a normal spinous process.  The examiner noted that the spinous processes in the cervical spine are bifid or 2 parts, with a posterior element of the spinous process, which is a normal finding both on X-rays and during surgical exploration.  Thus, his current degenerative changes were deemed to be less likely as not due to any condition for which the Veteran was treated during service.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a cervical spine disorder.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the cervical spine was manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his discharge.  
   
Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current neck pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's neck pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The service records show a neck sprain that fully resolved during active service.  There was no documentation of a broken growth plate.  Following service, there was no documentation of complaints or treatment for neck pain until 2008, nearly 20 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for nearly 20 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the cervical spine disorder to military service.  Indeed, the only competent nexus opinion is unfavorable.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  Shoulders

Next, the Veteran contends he has a bilateral shoulder disorder that is related to active service.  Specifically, in his October 2008 Statement in Support of Claim, he stated that while playing football during active service, he was an undersized lineman and served as a "rag doll" for other players.  Consequently, he contends that his current shoulder disorders are related to the pounding he took on the field.

His STRs are negative for any shoulder pain or injuries.  In November 1987, he reported a one-week history of pain in the left middle and upper trapeziuses due to football.  However, there was no shoulder involvement.  The treatment note specifically stated that there was no radiation to the arms or shoulders.  He was diagnosed with a trapezius strain.

Following separation from service, in March 2008, the Veteran sought treatment with Dr. J.J.D. reporting left shoulder pain for 6 to 8 months.  As above, the Board notes that evidence of a prolonged period without medical complaint or treatment, and the amount of time which has elapsed since military service, can be considered as evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).  The pain had increased with golfing.  He was diagnosed with a supraspinatus injury.  

An MRI should mild degenerative tendinosis of the infraspinatus musculotendinous junction and mild degenerative changes of the acromioclavicular joint.  No distinct labral tears were seen.  

Later that month, he began physical therapy for the shoulder, noting that he had experienced the pain for the past year, but it had intensified in the last two months after playing golf.  There was decreased range of motion, strength deficits, and pain.  However, it was noted he had a good prognosis for improvement with therapy.

At the January 2009 VA examination, the Veteran stated that he strained his shoulder while lifting weights at the Air Force Academy.  He often woke up with pain in the back of his shoulder.  There was evidence of mild impingement of the right shoulder with full active range of motion and intact motor function.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for a bilateral shoulder disorder.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that symptoms of arthritis in the shoulders were manifested either during service or during the applicable one-year presumptive period after service separation.  Further, there is no radiographic evidence of arthritis during service or within the year following his separation.  
 
Next, continuity of the disorder has not been established by the evidence.  As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current shoulder pain and other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Davidson; Buchanan, supra.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's shoulder pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no evidence of any shoulder pain or injuries during active service.  Following service, there was no documentation of treatment for shoulder pain until 2008, nearly 20 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for nearly 20 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the Veteran's current bilateral shoulder disorder to active service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral shoulder disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 



ORDER

Service connection for a cervical spine disorder, claimed as a broken growth plate at C4-C5, is denied.  

Service connection for a bilateral shoulder disorder is denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


